Citation Nr: 1709969	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a disability manifested by near syncopal episodes.

2.  Entitlement to service connection for right-sided sciatica.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection or sleep apnea.

5.  Entitlement to service connection for hypertension with angina.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1980 to September 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the initial substantive appeal, received in July 2012, the Veteran requested a videoconference hearing for the issues of service connection for a cervical spine disability, low back disability, syncopal episodes, and right-sided sciatica.  A notation in VA's system showed that the substantive appeal was received but the actual form could not be located, so his representative reconstructed it by submitting a new form in August 2012.  This form is different than the original form, which is currently of record, because it specifically notes that a hearing is not requested and includes a notice of disagreement (NOD) with the initial ratings for the left shoulder and Achilles tendon disabilities.  

The record shows that in August 2013, the Veteran accepted an informal hearing with a Decision Review Officer (DRO) in lieu of a formal hearing to discuss the issues of service connection for cervical and low back disabilities, syncopal episodes, right-sided sciatica, a right knee disability, sleep apnea, hypertension, and erectile dysfunction; and increased initial ratings for left shoulder and Achilles tendon disabilities.  

An August 2013 rating decision granted service connection for cervical spine and low back disabilities, so these issues are not before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  That same month the RO issued a statement of the case (SOC) for the Veteran's claims seeking higher initial ratings for the left shoulder and Achilles tendon disabilities, but since he did not timely file a substantive appeal for these issues they are not before the Board.  

In June 2016, the Veteran indicated that he wanted a video conference hearing for the right knee disability, sleep apnea, hypertension, and erectile dysfunction issues.  However, as will be explained in greater detail in the remand portion below, the Veteran had not yet been provided an opportunity to perfect his appeal to the Board in these matters.  Therefore, his current request for a video conference hearing before the Board is premature.

The issues of higher ratings for bilateral hearing loss, Achilles tendon disability, left shoulder disability, and low back and cervical spine disabilities, and petitions to reopen the claims for service connection for a right knee disability and prostate cancer have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for right-sided sciatica, a right knee disability, sleep apnea, hypertension with angina, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is shown to have had near syncopal episodes in service, but he is not shown to have ever been given a diagnosis associated with these episodes.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by near syncopal episodes are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See October 2007 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records (STRs) and post service treatment records have been obtained and a VA examination was conducted in June 2011.  The examination is adequate to decide the claim because it notes the Veteran's history and clinical findings.

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claim being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran reported that while in service he had episodes during which he felt faint.  The periods between these episodes could last weeks or months, and each episode lasted 2 to 3 seconds.  See Correspondence received August 2011.

His service treatment records show that in February 1998, the Veteran reported having a 10-year history of "absence spells" or "loss of awareness" that occurred twice a year.  His most recent episodes had been two months earlier and the episode before that occurred 10 months earlier.  These episodes were very brief and were not associated with a post icital state or loss of consciousness.  No neurological deficits were noted on examination.  The provisional diagnosis was absence spells.  See pages 65 and 121 of STR - Medical.  

A March 1998 service treatment record shows that the Veteran reported having spells of decreased awareness, but no loss of consciousness, dizziness, or palpitations.  These were infrequent occurrences that lasted for a few seconds; the last event was 6 months earlier.  The assessment was rule out complex partial or absence seizure.  See page 76 of STR - Medical.

In August 1990, the Veteran complained of dizziness and left-sided head pain; he felt like he was going to pass out.  The assessment was a new onset of syncope.  See page 22 of STR - Medical.  

Post service treatment records (private and VA) do not contain any diagnosis associated with states of altered awareness/near syncopal events.  

The Veteran was afforded a VA examination in June 2011 to determine the nature and etiology of his complaints.  He reported having near syncopal episodes in service approximately every six months beginning in 1988.  The episodes continued after service with the most recent one in April 2011.  The VA examiner noted that the Veteran has had repeated ECGs, cardiac tests, and an echocardiogram, none of which has resulted in a precise diagnosis.  The clinician was also unable to make a diagnosis, but noted the Veteran's history was of recurring pre-syncopal events without chronic disability being demonstrated on examination.  See pages 31 to 38 of VA Examination received June 2011.

While the records above indicate the Veteran did have symptoms in service and that he continues to experience these symptoms, the cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  To date, there is no evidence that a medical professional has associated these near syncopal episodes with a diagnosis.

The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, evaluations of his symptoms have not resulted in a diagnosis and as a lay person, the Veteran has not demonstrated that he has the medical expertise required to provide a diagnosis for the symptoms he experiences.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by near syncopal episodes is denied.


REMAND

Right-Sided Sciatica

The claim for service connection for right-sided sciatica requires additional development.  The Veteran's service treatment records notes complaints and treatment for sciatica from May to September 2000.  See pages 21, 22, 25, 40, and 75 of STR - Medical.

On June 2011 VA examination, the VA examiner found no evidence of sciatica and no diagnosis was offered.  

Although an April 2012 MRI of the lumbar contains no diagnosis of radiculopathy, such a diagnosis is shown in an August 2013 treatment record from Dr. D.Z. and it is listed among the Veteran's active problems in a June 2012 VA treatment record.  See Medical Treatment Record - Non-Government Facility received July 2015 and page 5 of Medical Treatment Record - Non-Government Facility received January 2016.  The Board also notes, however that a March 2014 treatment record from Dr. D.Z. does not contain the diagnosis.  See Medical Treatment Record - Non-Government Facility received July 2015.  Due to the inconsistency in the record, another examination is needed to clarify the diagnosis.
The Veteran must also be given appropriate VCAA notice of the type of evidence needed to substantiate a claim for secondary service connection.

Furthermore, the RO/AOJ should take the opportunity to obtain all ongoing treatment records not associated with the record.

Right Knee, Sleep Apnea, Hypertension with Angina, and Erectile Dysfunction

In an August 2012 rating decision, the RO denied service connection for a right knee disability, sleep apnea, hypertension with angina, and erectile dysfunction.  In September 2012, the RO received the Veteran's NOD with regard to these claims.

It has been almost 5 years since the Veteran submitted his NOD, but no SOC has been issued.  The Board must remand these issues to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate SOC, in compliance with 38 C.F.R. §§ 19.26 (d), 19.29 (2016).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran is also advised that his claims for service connection for a right knee disability, sleep apnea, hypertension with angina, and erectile dysfunction are not before the Board at this time, and will be before the Board only if he files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative an SOC addressing the issues of service connection for a right knee disability, sleep apnea, hypertension with angina, and erectile dysfunction.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of these matters, he must submit a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is received.

2.  Notify the Veteran of the type of evidence needed to support a claim for secondary service connection and provide him with an appropriate amount of time to respond.

3.  Obtain and associate with the file copies of treatment records relevant to sciatica or lumbar radiculopathy from the San Antonio Military Medical Center since July 2012 and from Dr. D.Z. since May 2014, using appropriate releases where necessary.  If these records do not exist or cannot be obtained, then notify the Veteran and document it in the file.

4.  After Steps #2 and #3 are completed, to the extent possible, schedule the Veteran for an appropriate VA examination to determine whether he has right-sided sciatica or radiculopathy that is either related to service and/or his service-connected lumbar disability.  The entire electronic claims file (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination.

a) Based on an examination and review of the claims file comment on whether the Veteran currently has or has had at any time since 2006 right-sided sciatica or lumbar radiculopathy in the right lower extremity.  In determining whether radiculopathy is present, be advised that a few treatment records have noted lumbar radiculopathy.  Therefore, if it is opined that the Veteran does not have right-sided sciatica or lumbar radiculopathy, that opinion must also include an explanation that attempts to reconcile these differing opinions.
b) If right-sided sciatica or right lower extremity radiculopathy is diagnosed, address the following:

* Is it at least as likely as not (50 percent probability or greater) that the disability first manifested in service or is otherwise related to service to include the complaints and treatment for sciatica noted therein?

* If it is less likely than not directed related to service, is it at least as likely as not caused or aggravated by the service-connected lumbar disability?

c) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After the above development is completed, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


